        Case 1:17-cv-01030-PGG-DCF Document 131 Filed 10/12/18 Page 1 of 2




                                                                                                    John A. Nadas
                                                                                                   t 617-248-5156
                                                                                                  f 617-502-5156
                                                                                              jnadas@choate.com




October 12, 2018

Via ECF and Fax

Honorable Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 705
New York, NY 10007

Re:       Starr Surplus Lines Insurance Company and Houston Casualty Company v.
          CRF Frozen Foods, LLC, Civil Action No. 17-cv-1030 (PGG)

Dear Judge Gardephe:

       Starr Surplus Lines Insurance Company (“Starr”), Houston Casualty Company (“HCC”),
and CRF Frozen Foods, LLC (“CRF”) submit this joint letter to report to the Court on the
progress of additional discovery. This letter updates the parties’ joint letter to the Court dated
September 7, 2018.

        As Your Honor may recall, on April 11, 2018, Judge Freeman ordered CRF to review and
produce relevant, non-privileged documents for over a one-year span, that are responsive to
Phase I of this matter, dated from October 16, 2015 through February 10, 2017, and further
ordered that Starr and HCC search for and produce certain documents.1 As detailed in the
parties’ prior joint letters to the Court, the parties followed up on Judge Freeman’s Order,
including by making supplemental productions of documents and privilege logs. The content of
those prior joint letters to the Court is incorporated herein by reference.

        The parties have completed their respective reviews of the supplemental disclosures,
including supplemental productions of documents and privilege logs. Starr and HCC have
informed CRF that, based on CRF’s supplemental productions and disclosures, Starr and HCC
need to reopen the depositions of Emily Camp (CRF’s former Director of Quality Systems), Jon
Rodacy (CRF’s former President), and Loyd Richardson (CRF’s former Operations Manager),
and need to take the deposition of Joe Silveira (CRF’s former Controller). On October 3, 2018,
Starr and HCC issued subpoenas and notices for the depositions of Mr. Rodacy, Ms. Camp and


1
      On Thursday, May 3, 2018, HCC made a supplemental production and Starr represented it was unable to
      identify any further responsive documents.
      Case 1:17-cv-01030-PGG-DCF Document 131 Filed 10/12/18 Page 2 of 2

Honorable Paul G. Gardephe
October 12, 2018
Page 2

Mr. Richardson, which will take place on October 30, 2018, November 14, 2018, and November
15, 2018, respectively. The deposition of Mr. Silveira has not yet been scheduled.

        The parties propose providing the Court with another update on their progress on or
before November 30, 2018 – after the parties have concluded the supplemental depositions and
analyzed the witnesses’ deposition testimony. The parties anticipate that the November 30, 2018
letter will include the parties’ suggestions for how the case should proceed, including with
respect to dispositive motions.

Sincerely yours,


/s/ John A. Nadas
John A. Nadas
CHOATE HALL & STEWART LLP
COUNSEL FOR STARR SURPLUS LINES INSURANCE COMPANY

/s/ Jeffrey S. Weinstein
Jeffrey S. Weinstein
MOUND COTTON WOLLAN & GREENGRASS LLP
COUNSEL FOR HOUSTON CASUALTY COMPANY

/s/ Steven J. Pudell
Steven J. Pudell
ANDERSON KILL P.C.
COUNSEL FOR CRF FROZEN FOODS, LLC

cc:    All counsel of record via ECF
